DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11251769 in view of Martin et al (Pub 2019/0123716, further referred to as Martin).
As to claim 1, claim 14 of Patent 11251769 recites a BAW acoustic resonator, forming a buffer layer over a substrate and plasma dicing the bulk acoustic wave components.
Patent 11251769 does not teach the buffer layer forming streets to singulate BAW components.
Martin teaches a method of manufacturing singulated bulk acoustic wave components (fig 1)(121, paragraph 53), the method comprising: forming a buffer layer (105) over a substrate (103) of an array of bulk acoustic wave components so as to form exposed streets (131 and 133) between individual bulk acoustic wave components; and dicing the bulk acoustic wave components (paragraphs 35 and 36) along the exposed streets to thereby singulate the bulk acoustic wave components.  As such it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the claimed language of Patent 11251769 with the street formation taught in Martin in order to produce mass produced BAW components with easy separation.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 10, 12-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al (Pub 2019/0123716, further referred to as Martin)
As to claim 1, Martin teaches a method of manufacturing singulated bulk acoustic wave components (fig 1)(121, paragraph 53), the method comprising: 
forming a buffer layer (105) over a substrate (103) of an array of bulk acoustic wave components so as to form exposed streets (131 and 133) between individual bulk acoustic wave components; 
and dicing the bulk acoustic wave components (paragraphs 35 and 36) along the exposed streets to thereby singulate the bulk acoustic wave components.
Martin does not explicitly teach using plasma dicing.
As would have been recognized by a person of ordinary skill in the art the using plasma dicing as a dicing method is done merely as a design choice to choosing a notoriously well known in the art method of dicing a substrate (plasma dicing is notoriously well known in the art form of dicing from well known methods of laser, mechanical (Blade), or plasma dicing).  As such it would have been obvious to a person of ordinary skill in the art before the filing date of the invention to use plasma dicing as the dicing method used in Martin as doing so would be a mere matter of design choice to using a well known dicing method.

As to claim 3, Martin teaches a singulated bulk acoustic wave components includes a bulk acoustic wave resonator (121) and a cap (101 and 125) enclosing the bulk acoustic wave resonator, and the cap includes a sidewall (125) away from an edge of the substrate of the respective singulated bulk acoustic wave component.  Martin does not explicitly teach the sidewall being 1 microns or less from the edge of the substrate. Nonetheless, Martin further shows that the side wall (125) near the edge of substrate of where the street is to separate individual resonator components (fig 1, 125 located near 131).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to design the sidewall being 1 microns or less from the edge of the substrate, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
As to claim 5, Martin teaches etching through both the substrate (103) and a cap substrate (101), the bulk acoustic wave component including a bulk acoustic wave resonator (121) located over the substrate and under the cap substrate (chip is formed in gap 117, rotating the chip “upside down” has the chip under the cap and over the substrate).

As to claim 7 Martin teaches forming a conductor (109) over the substrate, the conductor extending laterally from a via (111) that extends through the substrate, and the conductor being electrically connected to a conductive layer in the via (paragraph 23).
As to claim 10, Martin teaches wherein the substrate is a silicon substrate (paragraph 29).
As to claim 12, Martin teaches forming the buffer layer includes forming the exposed streets by way of a photolithographic process (paragraphs 58 and 59).
As to claim 13, Martin teaches the bulk acoustic wave components each include a film bulk acoustic wave resonator (paragraph 53).
As to claim 14, Martin teaches a method of manufacturing bulk acoustic wave components (fig 1)(121, paragraph 53), the method comprising: 
providing a first wafer (101) bonded with a second wafer (103), the first wafer having bulk acoustic resonators (121) thereon, and the second wafer being over and spaced apart from the bulk acoustic resonators; 
forming a buffer layer (105) on a side of the first wafer that is opposite to the bulk acoustic wave resonators such that streets are exposed;
 and dicing (paragraphs 35 and 36) through the first wafer and the second wafer (131 and 133) along the exposed streets to form singulated bulk acoustic wave components.
Martin does not explicitly teach using plasma dicing.
As would have been recognized by a person of ordinary skill in the art the using plasma dicing as a dicing method is done merely as a design choice to choosing a notoriously well known in the art method of dicing a substrate (plasma dicing is notoriously well known in the art form of dicing from well known methods of laser, mechanical (Blade), or plasma dicing).  

As to claim 16, Martin teaches a singulated bulk acoustic wave components includes a bulk acoustic wave resonator (121) and a cap (101 and 125) enclosing the bulk acoustic wave resonator, and the cap includes a sidewall (125).
As to claim 17, Martin teaches a singulated bulk acoustic wave components includes a bulk acoustic wave resonator (121) and a cap (101 and 125) enclosing the bulk acoustic wave resonator, and the cap includes a sidewall (125) away from an edge of the substrate of the respective singulated bulk acoustic wave component.  Martin does not explicitly teach the sidewall being 5 microns or less from the edge of the substrate. Nonetheless, Martin further shows that the side wall (125) near the edge of substrate of where the street is to separate individual resonator components (fig 1, 125 located near 131).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to design the sidewall being 5 microns or less from the edge of the substrate, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
As to claim 18, Martin teaches a method of manufacturing bulk acoustic wave components (fig 1)(121, paragraph 53), the method comprising: 
providing a first wafer (101) bonded with a second wafer (103), the first wafer having bulk acoustic resonators (121) thereon, and the second wafer being over and spaced apart from the bulk acoustic resonators; 
forming a buffer layer (105) on a side of the first wafer that is opposite to the bulk acoustic wave resonators such that streets are exposed;
 and dicing (paragraphs 35 and 36) through the first wafer and the second wafer (131 and 133) along the exposed streets to form singulated bulk acoustic wave components; and 

Martin does not explicitly teach using plasma dicing or a distance range.
As would have been recognized by a person of ordinary skill in the art the using plasma dicing as a dicing method is done merely as a design choice to choosing a notoriously well known in the art method of dicing a substrate (plasma dicing is notoriously well known in the art form of dicing from well known methods of laser, mechanical (Blade), or plasma dicing).  Furthermore, Martin further shows that the side wall (125) near the edge of substrate of where the street is to separate individual resonator components (fig 1, 125 located near 131).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to design the sidewall being 5 microns or less from the edge of the substrate, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
As to claim 20, Martin teaches the bulk acoustic wave components each include a film bulk acoustic wave resonator (paragraph 53).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY M SHIN whose telephone number is (571)270-7356. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY M SHIN/Primary Examiner, Art Unit 2849